DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Seach on 24 MAR 2022.
The application has been amended as follows: 
Claims 16 and 18-20 are deleted in their entirety.

Response to Amendment
Examiner notes the AFCP 2.0 request filed 22 MAR 2022.  The amendment complies with AFCP 2.0 and will be entered.
In view of the amendment filed 22 MAR 2022 and the Examiner’s Amendment as stated above, the status of the claims is as follows:
Claims 1, 4-8, 12-14, and 21 are allowed.
Claim 1 is amended.
Claims 2-3, 9-11, 15-20, and 22 are canceled.

Allowable Subject Matter
Claims 1, 4-8, 12-14, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:  Examiner maintains that the closest prior art of record in the application is Lehn ‘567 (WO 2018/234567) and Haukka ‘555 (U.S. PGPub 2005/0181555) as applied to Claim 1 in the previous Office Action.  Claim 1 was previously rejected using a chemical corresponding to Formula II.  Claim 22 limited Claim 1 to requiring a chemical corresponding to Formula III and was indicated as containing allowable subject matter, as none of the cited references teach or render obvious a compound commensurate in scope with Formula III.  With the removal of Formula II from consideration in Claim 1, this limits Claim 1 to chemicals which were deemed to comprise allowable subject matter.  Further search and consideration has not found a reference or combination of references, alone or in combination with the cited references, which teach every limitation of Claim 1.  Therefore, Claim 1 is allowed.  Claims 4-8, 12-14, and 21 depend from Claim 1 and are allowable for containing the allowable subject matter of Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712    

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712